PROMISSORY NOTE

 

$245,000 Los Angeles, California   April 5, 2012    

FOR VALUE RECEIVED, Genesis Biopharma, Inc., a Nevada corporation (“Debtor”),
promises to pay to the order of Ayer Capital Partners Master Fund, L.P.
(“Lender”), the principal sum of Two Hundred and Forty Five Thousand Dollars
($245,000).

 

1. Maturity. Debtor shall repay the unpaid principal balance of the Note on the
earlier of (i) the sale of $1,000,000 or more of Debtor’s securities, or (ii)
May 4, 2012 (the “Maturity Date”).

 

2. Interest. This Note shall interest at a rate of 12% per annum; provided,
however, that in the event that Debtor has not repaid this Note in full by the
Maturity Date, this Note shall thereafter bear interest at a rate of 18% per
annum from the date of this Note until the Note is paid in full.

 

3. Prepayment. This Note may be voluntarily prepaid at any time, in whole, but
not in part.

 

4. Payment. Principal and interest shall be payable in lawful money of the
United States and shall be made at 230 California Street, Suite 600, San
Francisco, CA 94111, or at such other place as the Debtor shall have designated
to Lender in writing for such purpose.

 

5. Miscellaneous.

 

(a) Debtor hereby waives presentment, demand, protest, notice of dishonor,
diligence and all other notices, any release or discharge arising from any
extension of time, discharge of a prior party, release of any or all of any
security given from time to time for this Note, or other cause of release or
discharge other than actual payment in full hereof.

 

(b) Lender shall not be deemed, by any act or omission, to have waived any of
its rights or remedies hereunder unless such waiver is in writing and signed by
Lender and then only to the extent specifically set forth in such writing. A
waiver with reference to one event shall not be construed as continuing or as a
bar to or waiver of any right or remedy as to a subsequent event. No delay or
omission of Lender to exercise any right, whether before or after a default
hereunder, shall impair any such right or shall be construed to be a waiver of
any right or default, and the acceptance at any time by Lender of any past-due
amount shall not be deemed to be a waiver of the right to require prompt payment
when due of any other amounts then or thereafter due and payable.

 

(c) Time is of the essence hereof. Upon any default hereunder, Lender may
exercise all rights and remedies provided for herein and by law or equity,
including, but not limited to, the right to immediate payment in full of this
Note.

 

(d) The remedies of Lender as provided herein, or any one or more of them, or in
law or in equity, shall be cumulative and concurrent, and may be pursued
singularly, successively or together at Lender's sole discretion and may be
exercised as often as occasion therefor shall occur.

 

 

 

(e) If any provisions of this Note would require Debtor to pay interest hereon
at a rate exceeding the highest rate allowed by applicable law, Debtor shall
instead pay interest under this Note at the highest rate permitted by applicable
law.

 

(f) This Note shall be governed by and construed in accordance with and the laws
of the State of California applicable to contracts wholly made and performed in
the State of California.

 

(g) Debtor shall pay all reasonable costs and expenses, including reasonable
attorneys' fees and disbursements, incurred in the collection or enforcement
hereof.

 

IN WITNESS WHEREOF, Debtor has executed this Promissory Note as of the date
first above written.

 

 

  GENESIS BIOPHARMA, INC.,
a Nevada corporation       By:        Name:
Title:

 

 

 